ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims / Amendments
	This office action is in response to AFCP 2.0 filed 01/13/2021.
Claims 1- 20 are presently pending with claims 14-20 being withdrawn (claims 1, 9, 14 are independent claims). 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin Brask and Michael Bernadicou on 01/27/2021.
The application has been amended as follows: 
Specification:
Paragraphs [0032, [0033] to be amended as follows:
[0032]  Chamber lid 108 may include several lid windows 142 to provide several monitoring locations. For example, a first lid window 142 may be located near a perimeter of chamber lid 108 radially outward from a center of the lid at a first angular position (e.g., a zero degree position). A second lid window can be located near the perimeter radially outward from the center of the lid at a second angular position (e.g., at a 90 degree position relative to the first 
[0033]  The angular offset between lid windows 142 can be set to ensure that at least one lid window 142 is vertically above alignment opening 
In the claims:
1. (Currently Amended) An etch processing system, comprising:
an etch chamber having a chamber body around a substrate support member, wherein the etch chamber has a chamber lid and a plurality of lid windows, the plurality of lid windows comprising a first lid window located near a perimeter of the chamber lid radially outward from a center of the chamber lid at a first being circumferentially offset from the first 
a substrate mounted on the substrate support member, wherein the substrate includes an alignment region; and
an endpoint detection system including a light source to emit a first light toward the [an] alignment region over the substrate support member, and a photodetector to receive a reflection of the first light from the alignment region, wherein the circumferential the [a]a substrate on the substrate support member.
2. (Currently Amended) The etch processing system of claim 1 further comprising a camera to image the reflection of the first light and a second light from the alignment region, 
9. (Currently Amended) An etching process assembly, comprising:
an etch chamber having a chamber body around a substrate support member, wherein the etch chamber has a chamber lid and a plurality of lid windows, the plurality of lid windows comprising a first lid window located near a perimeter of the chamber lid radially outward from a center of the chamber lid at a first a [an] circumferential 
a substrate mounted on the substrate support member, wherein the substrate includes an alignment region having an etch layer over a base layer, and a patterned mask layer over the etch layer, and wherein the patterned mask layer includes an alignment opening, wherein the circumferential 
an endpoint detection system including a light source to emit a first light toward the alignment region of the substrate and a photodetector to receive a reflection of the first light from the base layer through the alignment opening; and
a camera to image the reflection of the first light and a second light from the alignment region.
10. (Currently Amended) The etching process assembly of claim 9, 
Claims 14-20: CANCELLED.

Allowable Subject Matter
Claims 1-13 allowed.
The following is an examiner’s statement of reasons for allowance:
being circumferentially offset from the first a substrate mounted on the substrate support member, wherein the substrate includes an alignment region; and
an endpoint detection system including a light source to emit a first light toward the [an] alignment region over the substrate support member, and a photodetector to receive a reflection of the first light from the alignment region, wherein the circumferential the [a]a substrate on the substrate support member”, in the context of other limitations of the claim. Applicant’s remarks (pages 11-13) dated 01/13/2021 are also relevant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhou et al (US 2007/0256786) teach an etching apparatus comprising a passage 138  (or window 142), the passage 138 including a plurality of apertures or material 142, 226, 254, 262, 264 (windows) in showerhead 130 or lid 104 (0033, 0040) that are substantially transmissive to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR DHINGRA whose telephone number is (571)272-5959.  The examiner can normally be reached on Mon,Wed,Thur: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/RAKESH K DHINGRA/Primary Examiner, Art Unit 1716